Per Curiam.
Bob D. Hawthorne and Charlotte K. Hawthorne appeal from the summary judgment entered for Otto A. Kostal in the district court for Adams County, Nebraska. Summary *715judgment was entered for Kostal in his action against the Hawthornes for a money judgment on account of Hawthorne’s debt which was paid by Kostal pursuant to his guaranty for the Hawthorne debt.
A summary judgment is properly granted when the pleadings, depositions, admissions, stipulations, and affidavits in the record disclose that there is no genuine issue concerning any material fact or the ultimate inferences deducible from such fact or facts and that the moving party is entitled to judgment as a matter of law... . In appellate review of a summary judgment, the court views the evidence in a light most favorable to the party against whom the judgment is granted and gives such party the benefit of all reasonable inferences deducible from the evidence.
Union Pacific RR. Co. v. Kaiser Ag. Chem. Co., 229 Neb. 160, 162-63, 425 N.W.2d 872, 875 (1988).
After our review of the record, we find no error in the district court’s summary judgment for Kostal. Therefore, the judgment of the district court is affirmed.
Affirmed.